DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendments/remarks for application 16774180 filed on 12/16/2020. Claims 1-16 and 18-20 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) in view of Jang (US Patent Pub. No. 2010/0254001 A1)
claim 1, Taniguchi teaches an electronic device (Taniguchi, Fig. 1, mobile phone 1) comprising: 
active display (Taniguchi, Fig. 1, display unit 5) structures that include an array of pixels with a peripheral edge, the array of pixels having a first area (Taniguchi, Fig. 14  and [0010], display known in the art have pixels arranged in an array).
Taniguchi does not seem to explicitly teach a Fresnel lens that redirects light from at least some of the pixels along the peripheral edge; and 
an optical structure having a surface with a curved portion, wherein the curved portion overlaps the Fresnel lens in a direction normal to the array of pixels, wherein the Fresnel lens and the optical structure redirect light from the active display structures to a second area that is larger than the first area.
Taniguchi teaches the electronic device have 3D display functions. And that in the art of 3D displays, Jang teaches a 3D display comprising: 
a Fresnel lens that redirects light from a display along a peripheral edge (Jang, Figs. 8A-9A, 15A and 15B, Fresnel lens 815, 817, 915, 1511 and 1513 direct light from image source); and 
an optical structure having a surface with a curved portion, wherein the curved portion overlaps the Fresnel lens in a direction normal to the display, wherein the Fresnel lens and the optical structure redirect light from the active display structures to a second area that is larger than an area of the display (Jang, Figs. 8A-9A, 15A and 15B, curved Fresnel lens, 820, 822, 920, 1515 and 1522, as shown in the figures, the lights are directed to an angle/area larger than the image source).

Regarding claim 2, Taniguchi in view of Jang teaches the limitations of the parent claim 1 and further teaches the curved portion of the optical structure is convex (Jang, Fig. 8A, curved Fresnel lens 820).
Regarding claim 9, Taniguchi in view of Jang teaches the limitations of the parent claim 1 and further teaches the Fresnel lens and the optical structure are formed from transparent materials (Jang, Figs. 8A-9A, 15A and 15B, light are transmitted through the optical structures, i.e. transparent).
Regarding claim 11, Taniguchi in view of Jang teaches the limitations of the parent claim 1 and further teaches a speaker port (Taniguchi, Fig. 1, speaker 6); and
wireless communications circuitry configured to transmit and receive radio-frequency signals (Taniguchi, Fig. 3, radio unit 50).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) in view of Jang (US Patent Pub. No. 2010/0254001 A1) and Fujii (US Patent Pub. No. 2011/0003619 A1)
Regarding claim 8, Taniguchi in view of Jang teaches the limitations of the parent claim 1. Taniguchi in view of Jang does not seem to explicitly teach a glass display cover layer that overlaps the Fresnel lens and the optical structure.

There were a finite number of identified and predictable potential solutions to the recognized need or problem, Fujii teaches a cover glass that overlaps the whole display/optical structure (Fujii, Fig. 1, cover glass 1).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
When incorporated in to the mobile device of Taniguchi in view of Jang, the cover glass would cover the entire area of the display and hence overlaps the Fresnel lens and the optical structure.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) in view of Jang (US Patent Pub. No. 2010/0254001 A1) and Ek (US Patent Pub. No. 2013/0258213 A1)
Regarding claim 10, Taniguchi in view of Jang teaches the limitations of the parent claim 1. Taniguchi in view of Jang does not seem to explicitly teach the Fresnel lens comprises a material selected from the group consist of: glass, plastic and ceramic.
However, in a related art of providing optical structures for a display, Ek teaches that glass is a well-known material for optical elements used in displays (Ek, [0005]-[0006] and [0017]).
The results of the combination would have been predictable and resulted in use glass as suggested by Ek for the Fresnel lens of Taniguchi in view of Jang.
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 8-11 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Taniguchi and Jang being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.

Allowable Subject Matter
Claims 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the shape/structure of the first and second optical structure and the stacking of the first and second optical structures, i.e. “the second optical structure has a surface with a curved portion and a planar portion, the curved portion and the planar portion overlap the first optical structure, the curved surface of the first optical structure is overlapped by the curved portion of the second optical structure” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although the previously cited reference Etienne teaches similarly the use 
Regarding claim 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the particular structure of the Fresnel lens, i.e. “a Fresnel lens that has a central opening through which light passes from a portion of the array of pixels without being redirected by the Fresnel lens” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although the previously cited prior art reference Etienne and the currently cited prior art reference Jang teaches the use of Fresnel lens to redirect light, but they do not seem to teach or suggest a Fresnel lens having central opening as recited in the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the particular structure of the optical structure, i.e. “the 
Regarding claim 7, it recites a Fresnel lens with similar limitation as recited in claim 20, hence its reason for indication of allowable subject matter is similar as indicated above for claim 20. See above for more detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.